IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10077
                        Conference Calendar



DANIEL KENT YANTIS,

                                         Plaintiff-Appellant,

versus

U.S. BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION
SEAGONVILLE TEXAS; NFN CHILDS, Administrator; NFN BURSEY,
Officer; NFN SALMON, Officer; NFN GUNDY, Officer; NFN ROBERTS,
Counselor; RONALD G. THOMPSON, Regional Director, Bureau of
Prisons,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-805-P
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Kent Yantis, federal prisoner No. 33991-077, appeals

the district court’s dismissal of his complaint pursuant to 28

U.S.C. §§ 1915A (b)(1) and 1915(e)(2)(b)(i).   However, Yantis

does not challenge the district court’s procedural rulings and he

does not cite the record or offer any factual argument to explain

why the district court allegedly erred in determining that his

complaint was frivolous.   See Yohey v. Collins, 985 F.2d 222,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10077
                                 -2-

224-25 (5th Cir. 1993).    Yantis’s appeal is thus without arguable

merit and is frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).    Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a "strike" for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Yantis, therefore, has two "strikes" under 28

U.S.C. § 1915(g).    We caution Yantis that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.